J-S43005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

GARY D. WILLIAMS,

                            Appellant               No. 3503 EDA 2014


               Appeal from the PCRA Order of November 12, 2014
                In the Court of Common Pleas of Delaware County
    Criminal Division at No(s): CP-23-CR-0000789-2012, CP-23-CR-0000793-
                        2012 and CP-23-CR-0003553-2013


BEFORE: GANTMAN, P.J., PANELLA AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                          FILED AUGUST 11, 2015

        Appellant, Gary D. Williams, appeals pro se from the order entered on

November 12, 2014, dismissing his petition filed under the Post-Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The PCRA court summarized the facts and procedural posture

underlying this case:

          On January 27, 2012, [Appellant] was arrested and charged
          with theft by deception–false pretenses[,][1] in connection
          with an incident which occurred on November 1, 2011[,
          against victim L.H. This case was docketed at CP-23-CR-
          000789-2012].     On January 26, 2012, [Appellant] was
          arrested and charged with theft by deception–false


____________________________________________


1
    18 Pa.C.S.A. § 3922(a)(1).
J-S43005-15


          pretenses and conspiracy[2] . . . in connection with an
          incident which occurred on January 25, 2012[, against
          victim E.J. This case was docketed at CP-23-CR-000793-
          2012].     [Appellant] was also charged with theft by
          deception-false pretenses and conspiracy[3] . . . in
          connection with an incident which occurred on November 1,
          2011[, against victim G.H. This case was docketed at CP-
          23-CR-003553-2013].      [Appellant] also had two similar
          cases in Montgomery County. . . .

          On October 22, 2013, [Appellant] entered negotiated guilty
          pleas in all three cases and was sentenced to an aggregate
          [term] of 24 to 48 months [in prison,] followed by [four]
          years of probation to run concurrent to his sentences in
          [the] Montgomery County [cases].

PCRA Court Opinion, 1/26/14, at 1-2 (some internal capitalization omitted).

        Appellant did not file a notice of appeal from his judgment of sentence.

        On January 2, 2014, Appellant filed a pro se PCRA petition at all three

docket numbers and the PCRA court appointed counsel to represent

Appellant.    However, on October 1, 2014, appointed counsel filed a “no

merit”    letter   and   a   petition   to     withdraw   as   counsel,   pursuant   to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

        On October 2, 2014, the PCRA court granted counsel’s petition to

withdraw and provided Appellant with notice that it intended to dismiss

Appellant’s PCRA petition in 20 days, without holding a hearing. PCRA Court

Order, 10/2/14, at 1; see also Pa.R.Crim.P. 907(1).                On November 12,
____________________________________________


2
    18 Pa.C.S.A. §§ 3922(a)(1) and 903(c), respectively.
3
    18 Pa.C.S.A. §§ 3922(a)(1) and 903(c), respectively.



                                             -2-
J-S43005-15



2014, Appellant responded to the PCRA court’s Rule 907 notice by,

essentially, repeating the claims he raised in his pro se PCRA petition. The

PCRA court finally dismissed Appellant’s PCRA petition on November 12,

2014 and Appellant filed a timely notice of appeal to this Court.

      Appellant numbers five issues on appeal:

        1. Can a police officer give perjurious testimony in an
        official proceeding of [an] official matter against his own
        official document when he doesn’t believe the statement to
        be true in order to justify making [Appellant] a suspect in
        his criminal investigation, and believed to be a [credible]
        witness[?]

        2. Can a police officer create characteristics of his own, that
        are in discrepancy with a description given by the
        complainant, to compose a photo-array line-up?

        3. Can a trial judge refuse to rule on a motion when the
        record    supports     the   finding   that [] Appellant’s
        [constitutional] rights were violated?

        4. Does a plea[] agreement permit the lower court to
        practice corruption during the legal proceeding, when the
        record supports the evidence?

        5. Should have the private citizen criminal complaint gone
        before the attorney for the Commonwealth alone with the
        complainant under oath before an arrest warrant was
        issued?

Appellant’s Brief at 1 (some internal capitalization omitted).

      As we have stated:

        [t]his Court’s standard of review regarding an order
        dismissing a petition under the PCRA is whether the
        determination of the PCRA court is supported by evidence of
        record and is free of legal error. In evaluating a PCRA
        court’s decision, our scope of review is limited to the
        findings of the PCRA court and the evidence of record,

                                     -3-
J-S43005-15


         viewed in the light most favorable to the prevailing party at
         the trial level. We may affirm a PCRA court’s decision on
         any grounds if it is supported by the record.

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010) (internal

citations omitted).

       All of Appellant’s claims on appeal are waived, as Appellant’s brief to

this Court merely consists of a rambling factual narrative that is divorced

from legal argument or citation to relevant legal authority. As this Court has

continuously explained, we are not permitted to “act as counsel for an

appellant and develop arguments on his behalf.” Rabatin v. Allied Glove

Corp., 24 A.3d 388, 396 (Pa. Super. 2011). Since Appellant’s brief would

require that we identify the appropriate legal issues and then craft

Appellant’s legal arguments for him, we must hold that Appellant’s claims on

appeal are waived. See Commonwealth v. Blakeney, 108 A.3d 739, 766

(Pa. 2014) (“[u]nder Pennsylvania law, pro se defendants are subject to the

same     rules   of   procedure   as    are   represented   defendants.   See

Commonwealth v. Williams, 896 A.2d 523, 534 (Pa. 2006) (pro se

defendants are held to same standards as licensed attorneys). Although the

courts may liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon a litigant, and a court cannot be

expected to become a litigant’s counsel”) (emphasis added).

       Order affirmed.




                                       -4-
J-S43005-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2015




                          -5-